 1
                             UNITED STATES DISTRICT COURT
 2
                            SOUTHERN DISTRICT OF CALIFORNIA
 3
 4   UNITED STATES OF AMERICA,              Case No.: 18CR4133-CAB
 5                  Plaintiff,
                                            ORDER AND JUDGMENT GRANTING
 6                                          MOTION    TO   DISMISS  THE
            v.
 7                                          INFORMATION   AS   TO  MIKI
                                            McQUADE
 8   MIKI McQUADE (2),

 9                  Defendant
10
11
12
13        Upon motion by the United States and and for good cause shown,
14        IT IS HEREBY ORDERED that defendant Miki McQuade be dismissed in this
15 case without prejudice. Given Miki McQuade remains a witness for this case, her
16 counsel Michael Littman will continue to remain as appointed counsel during the
17 pendency of this case. The case remains pending as to Defendant Frank Casillas.
18
19        SO ORDERED.
20
21 Dated:        11/28118
22                                  THE HON. CATHY ANN BENCIVENGO
                                    United States District Judge
23
24
25
26
27
28
